Citation Nr: 1751487	
Decision Date: 11/09/17    Archive Date: 11/17/17

DOCKET NO.  11-02 904A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to a total disability rating for compensation based on individual unemployability.


REPRESENTATION

Appellant represented by:	North Carolina Division of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Adams, Counsel

INTRODUCTION

The Veteran had honorable active duty service from February 1965 to February 1969.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an April 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO).

The Veteran presented testimony at a Video Conference hearing before the undersigned Veterans Law Judge (VLJ) in May 2013.  A transcript is of record.  The claim was remanded by the Board in March 2014 and January 2017 for additional development

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Unfortunately, another remand is required in this case.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.

In January 2017, the Board remanded the Veteran's claim in order that the Veteran could clarify his employment history after leaving the Raleigh Fire Department on December 31, 1989.  Pursuant to the Board's remand, in a January 2017 letter the AOJ requested the Veteran to clarify his employment history.  However, in March 2017 the letter was returned to sender as undeliverable as addressed.

The record includes a February 2017 report which indicates that the Veteran was residing at a senior living center at that time.  On remand, the AOJ should attempt to verify the Veteran's current address and resend any correspondence that was previously returned as undeliverable.

Accordingly, the case is REMANDED for the following action:

1.  With the assistance of his representative, the AOJ must attempt to verify the Veteran's current address and update the Veteran's contact information in VACOLS and VBMS.  Attention is directed to a February 10, 2017 VA physician assistant home health note which indicates that the Veteran resides at a senior living center.  Any attempts to contact the Veteran or verify his address should be documented in the record.

Thereafter, please resend any correspondence that was not sent to his current address since January 2017.

2. After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claim should be readjudicated based on the entirety of the evidence.

If the claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
KELLI A. KORDICH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

